DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 13, 2022 has been entered.
In view of the Amendments to the Claims filed January 13, 2022, the rejections of claims 1-7 under 35 U.S.C. 112(b) previously presented in the Office Action sent October 13, 2021 have been withdrawn.
In view of the Amendments to the Claims filed January 13, 2022, the rejections of claims 1-20 under 35 U.S.C. 103 previously presented in the Office Action sent October 13, 2021 have been substantially maintained and modified only in response to the Amendments to the Claims.
Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites, “directly coupling the thin-film based thermoelectric module to a layer of heat absorber material such that a first surface of the thin-film based thermoelectric module comprising the first surface and a second surface is in direct contact with another first surface of the layer of heat absorber material”.
The specification, as originally filed, does not evidence applicant had in possession an invention including directly coupling the thin-film based thermoelectric module to a layer of heat absorber material such that a first surface of the thin-film based thermoelectric module comprising the first surface and a second surface is in direct contact with another first surface of the layer of heat absorber material.
The specification teaches in Fig. 14 coupling the thin-film based thermoelectric module 1402 to a layer of heat absorber material 1204 with a single top surface of thin-film based thermoelectric module 1402 directly contacting another first bottom surface of the layer of heat absorber material 1204.
However, the specification does not depict or describe coupling the thin-film based thermoelectric module to a layer of heat absorber material such that the thin-film based thermoelectric module comprising the first surface and a second surface is in direct 
Claims 8 and 15 recite, “directly coupling the flexible thin-film based thermoelectric module to a layer of heat absorber material such that a first surface of the flexible thin-film based thermoelectric module comprising the first surface and a second surface is in direct contact with another first surface of the layer of heat absorber material”.
The specification, as originally filed, does not evidence applicant had in possession an invention including directly coupling the flexible thin-film based thermoelectric module to a layer of heat absorber material such that a first surface of the flexible thin-film based thermoelectric module comprising the first surface and a second surface is in direct contact with another first surface of the layer of heat absorber material.
The specification teaches in Fig. 14 coupling the flexible thin-film based thermoelectric module 1402 to a layer of heat absorber material 1204 with a single top surface of flexible thin-film based thermoelectric module 1402 directly contacting another first bottom surface of the layer of heat absorber material 1204.
However, the specification does not depict or describe coupling the flexible thin-film based thermoelectric module to a layer of heat absorber material such that the flexible thin-film based thermoelectric module comprising the first surface and a second surface is in direct contact with another first surface of the layer of heat absorber 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, and 15 recite, “the metallic material being coated with a special absorber material”.
It is unclear as to what structures of the claimed absorber material are encompassed by the phrase “special absorber material” and what structures of the absorber material are specifically excluded by the phrase “special absorber material” because it is unclear as to what limitations the term “special” definitely imparts on the claimed absorber material. Dependent claims are rejected for dependency. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8-11 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sager (U.S. Pub. No. 2012/0132256 A1) in view of Hiroshige et al. (U.S. Pub. No. 2011/0186956 A1).
With regard to claims 1, 8, and 10, Sager discloses a method of a solar device comprising:
sputter depositing pairs of N-type thermoelectric legs and P-type thermoelectric legs electrically in contact with one another (such as described in [0051]
a flexible substrate (356, Fig. 13A cited to read on the claimed “flexible substrate” because it is an underlying and mechanically supporting layer inherently comprising some degree of flexibility)
to form a thin-film based thermoelectric module (350, Fig. 13A);
directly coupling the thin-film based thermoelectric module a layer of heat absorber material (120 depicted in Fig. 13A as directly coupled to the cited thin-film based thermoelectric module 350) 
such that a first surface of the thin-film based thermoelectric module comprising the first surface and a second surface is in direct contact with another first surface of the layer of heat absorber material (as depicted in Fig. 13A, a first surface of the thin-film based thermoelectric module 350, such as the right half of the top surface of component 354, comprising the first surface and a second surface, such as the left half of the top surface of component 354, is in direct contact with another first surface of the layer of heat absorber material 120, such as the bottom surface of component 70), and 
directly coupling the layer of heat absorber material to a layer of photovoltaic material configured to receive sunlight (as depicted in Fig. 13A, the cited layer of heat absorber material 120 is directly coupled to a layer of photovoltaic material 100 configured to receive sunlight as it comprises an exposed top surface)
such that another second surface of the layer of heat absorber material is in direct contact with yet another first surface of the layer of photovoltaic material to form the solar device (such as depicted in Fig. 13A, another second surface of the 
the layer of heat absorber material comprising a metallic material selected from at least one of: Copper (Cu) and Al, the metallic material being coated with a  special absorber material to efficiently absorb incident solar light energy and transform the absorbed incident solar light energy into thermal energy (see [0094] teaching component 70 as “copper” and “aluminum” cited to read on the claimed metallic material; see [0093] teaching component 66 as an encapsulant including thermally conductive particles which is cited to read on the claimed special absorber material as it is structurally capable of absorption), 
the layer of photovoltaic material comprising solar cells made of semiconductor material such that the solar light energy is absorbed by the semiconductor material from sunlight directly incident on the layer of photovoltaic material (see for example Fig. 1 exemplifying solar cells; see [0042] teaching semiconductor materials such as silicon), and
the first surface of the thin-film based thermoelectric module being at a higher temperature than a second surface of the thin-film based thermoelectric module away from the layer of heat absorber material (as depicted in Fig. 13A, the cited first top surface of the cited thin-film based thermoelectric module is at a higher temperature than the cited second bottom surface of the thin-film based thermoelectric module away from the cited layer of heat absorber material; see [0089]
leveraging, through the directly coupled thin-film based thermoelectric module, a temperature difference across the first surface of the thin-film based thermoelectric module and the second surface thereof to generate at least one of: increased solar thermal power and electrical power output through the solar device compared to an otherwise equivalent solar device without the formed thin-film based thermoelectric module (the cited method of a solar device is cited to read on the claimed “leveraging, through the directly coupled thin-film based thermoelectric module, a temperature difference across the first surface of the thin-film based thermoelectric module and the second surface thereof to generate at least one of: increased solar thermal power and electrical power output through the solar device compared to an otherwise equivalent solar device without the formed thin-film based thermoelectric module” because through the cited directly coupled thin-film based thermoelectric module, a temperature difference across a first top surface of the cited thin-film based thermoelectric module directly in contact with the bottom surface of the cited layer of heat absorber material and a bottom second surface generates at least one of: increased solar thermal power and electrical power output through the solar device compared to an otherwise equivalent solar device without the formed thin-film based thermoelectric module because the solar device with the formed thin-film based thermoelectric module increases the solar thermal power, the power generated by the thin-filmed based thermoelectric module, compared to a solar device without the formed thin-film based thermoelectric module),
a temperature gradient across the formed thin-film based thermoelectric module leveraged thereby being perpendicular to a surface of deposition of the sputter deposited N-type thermoelectric legs and the P-type thermoelectric legs on the flexible substrate and along a thickness of the sputter deposited pairs of N-type thermoelectric legs and the P-type thermoelectric legs (see Fig. 13A and see [0051]; see [0089]); and
rendering the formed thin-film based thermoelectric module flexible based on choices of fabrication processes and materials with respect to layers of the formed thin-film based thermoelectric module including the sputter deposited pairs of N-type thermoelectric legs and the P-type thermoelectric legs (the cited thin-film based thermoelectric module is cited to read on the claimed “rendering the formed thin-film based thermoelectric module flexible… based on choices of fabrication processes with respect to layers of the formed thin-film based thermoelectric module including the sputter deposited pairs of N-type thermoelectric legs and the P-type thermoelectric legs” because it is rendered, or cased to become, flexible based on the cited sputtering deposited materials of the pairs of N-type thermoelectric legs and the P-type thermoelectric legs).

Sager does not specifically teach wherein the flexible substrate is a single-sided metal clad laminate.
However, Hiroshige et al. teaches a thermoelectric device (see Fig. 4). Hiroshige et al. is analogous art because, like applicant and Sager, Hiroshige et al. is concerned with thermoelectric devices. Hiroshige et al. teaches conventional substrate materials include [044]). 
Hiroshige et al. teaches conductive layers for electrically connecting N-type thermoelectric legs and P-type thermoelectric legs can include an electrically conductive composite material which includes metal nanoparticles (see Abstract which is cited to read on the claimed “metallic” because it includes metal nanoparticles which are metallic).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the polyimide material of Hiroshige et al. for the substrate material of Sager because the selection of a known material based on its suitability supports a prima facie obviousness determination (see MPEP 2144.07) and because it would have provided for bending or deformation, particularly during installation which can minimize heat transfer loss.
It would have also been obvious to a person having ordinary skill in the art to have selected the electrically conductive composite material which includes metal nanoparticles of Hiroshige et al. for the material of the top and bottom horizontally oriented electrically conductive layers electrically coupling the cited N-type thermoelectric legs and P-type thermoelectric legs of Sager because the selection of a known material based on its suitability, in the instant case a conductive layer for electrically coupling N-type thermoelectric legs and P-type thermoelectric legs in a thermoelectric device, supports a prima facie obviousness determination (see MPEP 2144.07).

Sager, as modified above, does not specifically teach rendering the formed thin-film based thermoelectric module less than or equal to 100 microns in dimensional thickness based on the choices of the fabrication processes and the materials with respect to the layers of the formed thin-film based thermoelectric module. 
However, the dimensional thickness of the formed thin-film based thermoelectric module is a result effective variable. Hiroshige et al. teaches a method of a thin-film based thermoelectric module (see Fig. 4) and teaches the thickness of a thin-film based thermoelectric module layer directly affects the flexibility of the thin-film based thermoelectric module to allow bending or deforming of the module (see [0044]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the thickness of the formed thin-film based thermoelectric module in the method of Sager, as modified above, and arrive at the claimed range of thickness through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the flexibility of the thin-film based thermoelectric module to allow for bending and deforming of the module.
With regard to claims 2 and 9, independent claims 1 and 8 are obvious over Sager in view of Hiroshige et al. under 35 U.S.C. 103 as discussed above. Sager discloses further comprising:
sandwiching the formed flexible thin-film based thermoelectric module between a first metallic layer and a second metallic layer to form a thermoelectric sandwich (such as the top and bottom horizontally oriented electrically conductive layers electrically coupling the cited N-type thermoelectric legs and P-type thermoelectric legs depicted in Fig. 13A, as modified by Hiroshige et al. above to include metallic material, cited to read on the claimed “sandwiching the formed flexible thin-film based thermoelectric module between a first metallic layer and a second metallic layer to form a thermoelectric sandwich” because a portion of the cited formed flexible thin-film based thermoelectric module, at the cited N-type thermoelectric legs and P-type thermoelectric legs, is sandwiched between the cited first and second layers and is cited to form a thermoelectric sandwich 350 as it comprises components sandwiched between substrates 356 and 354); and
directly coupling the formed thermoelectric sandwich as the flexible thin-film based thermoelectric module to the layer of heat absorber material (as depicted in Fig. 13A, the cited formed thermoelectric sandwich 350 as the flexible thin-film based thermoelectric module to the cited layer of heat absorber material).
With regard to claims 3 and 11, independent claim 1 and dependent claim 10 are obvious over Sager in view of Hiroshige et al. under 35 U.S.C. 103 as discussed above. 
Sager does not disclose comprising utilizing a hard mask with patterns corresponding to one of: the N-type thermoelectric legs and the P-type thermoelectric legs to aid the sputter deposition thereof. 
[0060] cited to read on the claimed “hard mask” because it is a mask which is hard, or a mask harder than another mask such as a mask that is less hard).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have substituted the sputtering technique of Sager, as modified above, with the sputtering technique utilizing a mask cited in Hiroshige et al. because the simple substitution of a known element known in the art to perform the same function, in the instant case a conventional sputtering technique to deposit thin film thermoelectric legs, supports a prima facie obviousness determination (see MPEP 2143 B). Sager, as modified above, is cited to teach the claimed “utilizing a hard mask with patterns corresponding to one of: the N-type thermoelectric legs and the P-type thermoelectric legs to aid the sputter deposition thereof” because the cited sputtering technique of Hiroshige et al. which uses a mask inherently includes patterns corresponding to one of: the N-type thermoelectric legs and the P-type thermoelectric legs to aid the sputter deposition thereof as it is utilized to form the cited N-type thermoelectric legs and the P-type thermoelectric legs.
With regard to claims 15 and 17, Sager discloses a method of a solar device comprising:
sputter depositing pairs of N-type thermoelectric legs and P-type thermoelectric legs electrically in contact with one another (such as described in [0051] as deposited by “sputtering”; see Fig. 13A depicting pairs such as 360 and 
a flexible substrate (356, Fig. 13A cited to read on the claimed “flexible substrate” because it is an underlying and mechanically supporting layer inherently comprising some degree of flexibility)
to form a thin-film based thermoelectric module (350, Fig. 13A);
directly coupling the thin-film based thermoelectric module a layer of heat absorber material (120 depicted in Fig. 13A as directly coupled to the cited thin-film based thermoelectric module 350) 
such that a first surface of the thin-film based thermoelectric module comprising the first surface and a second surface is in direct contact with another first surface of the layer of heat absorber material (as depicted in Fig. 13A, a first surface of the thin-film based thermoelectric module 350, such as the right half of the top surface of component 354, comprising the first surface and a second surface, such as the left half of the top surface of component 354, is in direct contact with another first surface of the layer of heat absorber material 120, such as the bottom surface of component 70), and 
directly coupling the layer of heat absorber material to a layer of photovoltaic material configured to receive sunlight (as depicted in Fig. 13A, the cited layer of heat absorber material 120 is directly coupled to a layer of photovoltaic material 100 configured to receive sunlight as it comprises an exposed top surface)
such that another second surface of the layer of heat absorber material is in direct contact with yet another first surface of the layer of photovoltaic material to form the solar device (such as depicted in Fig. 13A, another second surface of the layer of heat absorber material, such as the top surface of component 66, is in direct contact with yet another first surface of the layer of photovoltaic material 100, such as the bottom surface of component 108, to form the solar device), 
the layer of heat absorber material comprising a metallic material selected from at least one of: Copper (Cu) and Al, the metallic material being coated with a  special absorber material to efficiently absorb incident solar light energy and transform the absorbed incident solar light energy into thermal energy (see [0094] teaching component 70 as “copper” and “aluminum” cited to read on the claimed metallic material; see [0093] teaching component 66 as an encapsulant including thermally conductive particles which is cited to read on the claimed special absorber material as it is structurally capable of absorption), 
the layer of photovoltaic material comprising solar cells made of semiconductor material such that the solar light energy is absorbed by the semiconductor material from sunlight directly incident on the layer of photovoltaic material (see for example Fig. 1 exemplifying solar cells; see [0042] teaching semiconductor materials such as silicon), and
the first surface of the thin-film based thermoelectric module being at a higher temperature than a second surface of the thin-film based thermoelectric module away from the layer of heat absorber material (as depicted in Fig. 13A, the cited first top surface of the cited thin-film based thermoelectric module is at a [0089]);
leveraging, through the directly coupled thin-film based thermoelectric module, a temperature difference across the first surface of the thin-film based thermoelectric module and the second surface thereof to generate at least one of: increased solar thermal power and electrical power output through the solar device compared to an otherwise equivalent solar device without the formed thin-film based thermoelectric module while enabling retention of an outward physical appearance of the otherwise equivalent solar device (the cited method of a solar device is cited to read on the claimed “leveraging, through the directly coupled thin-film based thermoelectric module, a temperature difference across the first surface of the thin-film based thermoelectric module and the second surface thereof to generate at least one of: increased solar thermal power and electrical power output through the solar device compared to an otherwise equivalent solar device without the formed thin-film based thermoelectric module while enabling retention of an outward physical appearance of the otherwise equivalent solar device” because through the cited directly coupled thin-film based thermoelectric module, a temperature difference across a first top surface of the cited thin-film based thermoelectric module directly in contact with the bottom surface of the cited layer of heat absorber material and a bottom second surface generates at least one of: increased solar thermal power and electrical power output through the solar device compared to an otherwise equivalent solar device without the 
a temperature gradient across the formed thin-film based thermoelectric module leveraged thereby being perpendicular to a surface of deposition of the sputter deposited N-type thermoelectric legs and the P-type thermoelectric legs on the flexible substrate and along a thickness of the sputter deposited pairs of N-type thermoelectric legs and the P-type thermoelectric legs (see Fig. 13A and see [0051]; see [0089]); and
rendering the formed thin-film based thermoelectric module flexible based on choices of fabrication processes and materials with respect to layers of the formed thin-film based thermoelectric module including the sputter deposited pairs of N-type thermoelectric legs and the P-type thermoelectric legs (the cited thin-film based thermoelectric module is cited to read on the claimed “rendering the formed thin-film based thermoelectric module flexible… based on choices of 

Sager does not specifically teach wherein the flexible substrate is a single-sided metal clad laminate.
However, Hiroshige et al. teaches a thermoelectric device (see Fig. 4). Hiroshige et al. is analogous art because, like applicant and Sager, Hiroshige et al. is concerned with thermoelectric devices. Hiroshige et al. teaches conventional substrate materials include polyimide which can provide bending or deformation, particularly during installation which can minimize heat transfer loss (see [044]). 
Hiroshige et al. teaches conductive layers for electrically connecting N-type thermoelectric legs and P-type thermoelectric legs can include an electrically conductive composite material which includes metal nanoparticles (see Abstract which is cited to read on the claimed “metallic” because it includes metal nanoparticles which are metallic).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the polyimide material of Hiroshige et al. for the substrate material of Sager because the selection of a known material based on its suitability supports a prima facie obviousness determination (see MPEP 2144.07) and 
It would have also been obvious to a person having ordinary skill in the art to have selected the electrically conductive composite material which includes metal nanoparticles of Hiroshige et al. for the material of the top and bottom horizontally oriented electrically conductive layers electrically coupling the cited N-type thermoelectric legs and P-type thermoelectric legs of Sager because the selection of a known material based on its suitability, in the instant case a conductive layer for electrically coupling N-type thermoelectric legs and P-type thermoelectric legs in a thermoelectric device, supports a prima facie obviousness determination (see MPEP 2144.07).
Sager, as modified to include the substrate material and conductive layer material of Hiroshige et al. above, is cited to teach wherein the flexible substrate is a single-sided metal clad laminate because the cited flexible substrate includes a single top side which is clad with metal conductive layer. 
Sager, as modified above, does not specifically teach rendering the formed thin-film based thermoelectric module less than or equal to 100 microns in dimensional thickness based on the choices of the fabrication processes and the materials with respect to the layers of the formed thin-film based thermoelectric module. 
However, the dimensional thickness of the formed thin-film based thermoelectric module is a result effective variable. Hiroshige et al. teaches a method of a thin-film based thermoelectric module (see Fig. 4) and teaches the thickness of a thin-film 0044]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the thickness of the formed thin-film based thermoelectric module in the method of Sager, as modified above, and arrive at the claimed range of thickness through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the flexibility of the thin-film based thermoelectric module to allow for bending and deforming of the module.
With regard to claim 16, independent claim 15 is obvious over Sager in view of Hiroshige et al. under 35 U.S.C. 103 as discussed above. Sager discloses further comprising:
sandwiching the formed flexible thin-film based thermoelectric module between a first metallic layer and a second metallic layer to form a thermoelectric sandwich (such as the top and bottom horizontally oriented electrically conductive layers electrically coupling the cited N-type thermoelectric legs and P-type thermoelectric legs depicted in Fig. 13A, as modified by Hiroshige et al. above to include metallic material, cited to read on the claimed “sandwiching the formed flexible thin-film based thermoelectric module between a first metallic layer and a second metallic layer to form a thermoelectric sandwich” because a portion of the cited formed flexible thin-film based thermoelectric module, at the cited N-type thermoelectric legs and P-type thermoelectric legs, is sandwiched between the cited first and second layers and is cited to form a thermoelectric sandwich 350 as it comprises components sandwiched between substrates 356 and 354); and

With regard to claim 18, dependent claim 17 is obvious over Sager in view of Hiroshige et al. under 35 U.S.C. 103 as discussed above. 
Sager does not disclose comprising utilizing a hard mask with patterns corresponding to one of: the N-type thermoelectric legs and the P-type thermoelectric legs to aid the sputter deposition thereof. 
However, Hiroshige et al. discloses sputtering N-type thermoelectric legs and the P-type thermoelectric legs by using “a mask” (see [0060] cited to read on the claimed “hard mask” because it is a mask which is hard, or a mask harder than another mask such as a mask that is less hard).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have substituted the sputtering technique of Sager, as modified above, with the sputtering technique utilizing a mask cited in Hiroshige et al. because the simple substitution of a known element known in the art to perform the same function, in the instant case a conventional sputtering technique to deposit thin film thermoelectric legs, supports a prima facie obviousness determination (see MPEP 2143 B). Sager, as modified above, is cited to teach the claimed “utilizing a hard mask with patterns corresponding to one of: the N-type thermoelectric legs and the P-type thermoelectric legs to aid the sputter deposition thereof” because the cited sputtering technique of Hiroshige et al. which uses a mask inherently includes patterns corresponding to one of: .
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sager (U.S. Pub. No. 2012/0132256 A1) in view of Hiroshige et al. (U.S. Pub. No. 2011/0186956 A1), as applied to claims 1-3, 8-11, and 15-18 above, and in further view of Picone (U.S. Pub. No. 6,548,750 B1).
With regard to claims 5, 12, and 19, independent claims 1, 8, and 15 are obvious over Sager in view of Hiroshige et al. under 35 U.S.C. 103 as discussed above. 
Sager, as modified by Hiroshige et al. above, teaches providing electrically conductive pads, leads, and terminals on the flexible substrate (such as the top and bottom horizontally oriented electrically conductive layers electrically coupling the cited N-type thermoelectric legs and P-type thermoelectric legs depicted in Fig. 13A cited to read on the claimed pads, as the area of the cited top and bottom electrically conductive layers directly under/above the cited N-type thermoelectric legs and P-type thermoelectric legs, the claimed leads, or the area of the cited top and bottom electrically conductive layers between each adjacent cited pad, and claimed terminals, or the area of the cited bottom electrically conductive layers at the right most and left most the device) but does not disclose further comprising printing and etching a design pattern of metal onto the flexible substrate to form electrically conductive pads, leads and terminals on the flexible substrate. 
However, Picone teaches a thermoelectric device (see Title). Picone is analogous art because, like applicant and Sager, Picone is concerned with thermoelectric devices. 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have substituted the step of forming the electrically conductive pads, leads, and terminals of Sager, as modified above, for the printing and etching process cited in Picone because the simple substitution of a known element known in the art to perform the same function, in the instant case a step of forming electrically conductive pads, leads, and terminals on a substrate for a thermoelectric device, supports a prima facie obviousness determination (see MPEP 2143 B).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sager (U.S. Pub. No. 2012/0132256 A1) in view of Hiroshige et al. (U.S. Pub. No. 2011/0186956 A1) and Picone (U.S. Pub. No. 6,548,750 B1), as applied to claim 4 above, and in further view of O’Quinn et al. (U.S. Pub. No. 2006/0289052 A1) and Ghoshal et al. (U.S. Pub. No. 2006/0076046 A1).
With regard to claim 5, dependent claim 4 is obvious over Sager in view of Hiroshige et al. and Picone under 35 U.S.C. 103 as discussed above.
Sager, as modified above, does not disclose additionally depositing a seed metal layer comprising chromium directly on top of the formed electrically conductive pads, 
However, O’Quinn et al. teaches a thermoelectric device (see Title). O’Quinn et al. is analogous art because, like applicant and Sager, O’Quinn et al. is concerned with thermoelectric devices. O’Quinn et al. teaches depositing a seed metal layer comprising chromium directly on top of electrically conductive pads on a substrate (see Fig. 1 depicting seed layer 701 directly on electrically conductive pad 131; see [0055] teaching cited seed layer may comprise an adhesive component of chromium, as well as a passivation component and a barrier component). 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the method of Sager, as modified above, to include depositing a seed metal layer comprising chromium directly on top of the formed electrically conductive pads, the leads and the terminals on the flexible substrate following the printing and etching thereof because O’Quinn et al. teaches a seed layer provides for adhesion, a passivation, and a physical barrier. 
Sager, as modified by O’Quinn et al. above, does not specifically teach the deposition of the seed layer as electrodepositing. 
However, Ghoshal et al. teaches a thermoelectric device (see Title). Ghoshal et al. is analogous art because, like applicant and Sager, Ghoshal et al. is concerned with thermoelectric devices. Ghoshal et al. teaches electrically conductive layers in thermoelectric devices can be deposited with conventional techniques such as evaporation or electroplating.

Sager, as modified by O’Quinn et al. and Ghoshal et al. above, teaches the cited sputter depositing of the cited N-type thermoelectric legs and cited P-type thermoelectric legs directly on top of the cited electroplated seed metal layer suggested by O’Quinn et al.
Claims 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sager (U.S. Pub. No. 2012/0132256 A1) in view of Hiroshige et al. (U.S. Pub. No. 2011/0186956 A1), as applied to claims 1-3, 8-11, and 15-18 above, and in further view of Picone (U.S. Pub. No. 6,548,750 B1), O’Quinn et al. (U.S. Pub. No. 2006/0289052 A1), and Ghoshal et al. (U.S. Pub. No. 2006/0076046 A1).
With regard to claims 12 and 19, independent claims 8 and 15 are obvious over Sager in view of Hiroshige et al. under 35 U.S.C. 103 as discussed above. 
Sager, as modified by Hiroshige et al. above, teaches providing electrically conductive pads, leads, and terminals on the flexible substrate (such as the top and bottom horizontally oriented electrically conductive layers electrically coupling the cited N-type thermoelectric legs and P-type thermoelectric legs depicted in Fig. 13A cited to read on the claimed pads, as the area of the cited top and bottom electrically conductive 
However, Picone teaches a thermoelectric device (see Title). Picone is analogous art because, like applicant and Sager, Picone is concerned with thermoelectric devices. Picone teaches a design pattern of metal onto a substrate to form electrically conductive pads, leads and terminals on the substrate (see Fig. 10-11 depicting design pattern of metal forming pads, or the area of the cited metal directly under each N-type and P-type thermoelectric element, forming leads, the area of the cited metal in between and connecting each adjacent cited pad, and forming terminals 30; see line 37, column 3 teaching “metallic tracks”). Picone teaches the design pattern includes printing and etching (see line 48-66, column 8 teaching “printed circuit” and “etching process”). 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have substituted the step of forming the electrically conductive pads, leads, and terminals of Sager, as modified above, for the printing and etching process cited in Picone because the simple substitution of a known element known in the art to perform the same function, in the instant case a step of forming electrically conductive pads, leads, and terminals on a substrate for a thermoelectric device, supports a prima facie obviousness determination (see MPEP 2143 B).

However, O’Quinn et al. teaches a thermoelectric device (see Title). O’Quinn et al. is analogous art because, like applicant and Sager, O’Quinn et al. is concerned with thermoelectric devices. O’Quinn et al. teaches depositing a seed metal layer comprising chromium directly on top of electrically conductive pads on a substrate (see Fig. 1 depicting seed layer 701 directly on electrically conductive pad 131; see [0055] teaching cited seed layer may comprise an adhesive component of chromium, as well as a passivation component and a barrier component). 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the method of Sager, as modified by Hiroshige et al. and Picone above, to include depositing a seed metal layer comprising chromium directly on top of the formed electrically conductive pads, the leads and the terminals on the flexible substrate following the printing and etching thereof because O’Quinn et al. teaches a seed layer provides for adhesion, a passivation, and a physical barrier. 
Sager, as modified by O’Quinn et al. above, does not specifically teach the deposition of the seed layer as electrodepositing. 
However, Ghoshal et al. teaches a thermoelectric device (see Title). Ghoshal et al. is analogous art because, like applicant and Sager, Ghoshal et al. is concerned with thermoelectric devices. Ghoshal et al. teaches electrically conductive layers in 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have substituted the deposition technique for the seed layer in the method of Sager, as modified above, to include electroplating, as suggested by Ghoshal et al., because the simple substitution of a known element known in the art to perform the same function, in the instant case a deposition technique for depositing electrically conductive layers in a thermoelectric device, supports a prima facie obviousness determination (see MPEP 2143 B).
Sager, as modified by O’Quinn et al. and Ghoshal et al. above, teaches the cited sputter depositing of the cited N-type thermoelectric legs and cited P-type thermoelectric legs directly on top of the cited electroplated seed metal layer suggested by O’Quinn et al.
Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sager (U.S. Pub. No. 2012/0132256 A1) in view of Hiroshige et al. (U.S. Pub. No. 2011/0186956 A1), Picone (U.S. Pub. No. 6,548,750 B1), O’Quinn et al. (U.S. Pub. No. 2006/0289052 A1), and Ghoshal et al. (U.S. Pub. No. 2006/0076046 A1), as applied to claim 5 above, and in further view of Kasichainula (U.S. Pub. No. 2015/0162517 A1).
With regard to claim 6, dependent claim 5 is obvious over Sager in view of Hiroshige et al., Picone, O’Quinn et al., and Ghoshal et al. under 35 U.S.C. 103 as discussed above.
Sager et al., as modified above, does not discloses further comprising sputter depositing a barrier metal layer.
[0052]) in order to prevent corruption of one layer by another (see [0052]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the method of Sager et al., as modified above, to include the barrier layer of Kasichainula, because it would have led to prevention of corruption of one layer by another.
Sager et al., as modified above and by Kasichainula above, does not disclose wherein the depositing of the barrier metal layer is done by sputtering utilizing one of: another photomask and another hard mask to further aid metallization contact therewith.
However, Kasichainula teaches layers of the thermoelectric module can be formed by “sputtering” (see [0118]) and it would have been obvious to a person having ordinary skill in the art to have selected sputtering for the barrier metal layer because Kasichainula teaches sputtering as a deposition technique.
Hiroshige et al. discloses sputtering thermoelectric layers by using “a mask” (see [0060] cited to read on the claimed “another hard mask” because it is a mask which is hard, or a mask harder than another mask such as a mask that is less hard).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have substituted the sputtering technique of Sager et al., as modified above, with the sputtering technique utilizing a mask cited in Hiroshige et al. because the simple substitution of a known element known in the art to perform the same function, in the instant case a conventional sputtering technique to deposit a layer in a 
With regard to claim 7, dependent claim 6 is obvious over Sager in view of Hiroshige et al., Picone, O’Quinn et al., Ghoshal et al., and Kasichainula under 35 U.S.C. 103 as discussed above. Sager et al., as modified above, discloses further comprising
depositing conductive interconnects on top of the sputter deposited barrier metal layer (Kasichainula: see Fig. 2 depicting conductive interconnects 104A/B on top of the cited sputter deposited barrier metal layer, as modified above).

Sager et al., as modified above, does not teach wherein the deposited conductive interconnects are deposited utilizing a hard mask to assist selective application thereof.
However, Kasichainula teaches layers of the thermoelectric module can be formed by “sputtering” (see [0118]) and it would have been obvious to a person having ordinary skill in the art to have selected sputtering for the conductive interconnects layer because Kasichainula teaches sputtering as a deposition technique.
Hiroshige et al. discloses sputtering thermoelectric layers by using “a mask” (see [0060] cited to read on the claimed “another hard mask” because it is a mask which is hard, or a mask harder than another mask such as a mask that is less hard).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have substituted the sputtering technique of Sager et al., as modified above, with the sputtering technique utilizing a mask cited in Hiroshige et al. because the simple substitution of a known element known in the art to perform the same function, in the instant case a conventional sputtering technique to deposit a layer in a .
Claims 13, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sager (U.S. Pub. No. 2012/0132256 A1) in view of Hiroshige et al. (U.S. Pub. No. 2011/0186956 A1), Picone (U.S. Pub. No. 6,548,750 B1), O’Quinn et al. (U.S. Pub. No. 2006/0289052 A1), and Ghoshal et al. (U.S. Pub. No. 2006/0076046 A1), as applied to claims 12 and 19 above, and in further view of Kasichainula (U.S. Pub. No. 2015/0162517 A1).
With regard to claims 13 and 20, dependent claims 12 and 19 are obvious over Sager in view of Hiroshige et al., Picone, O’Quinn et al., and Ghoshal et al. under 35 U.S.C. 103 as discussed above.
Sager et al., as modified above, does not discloses further comprising sputter depositing a barrier metal layer.
Kasichainula discloses a method (see Abstract) and teaches depositing a barrier metal layer comprising one of: Cr, Ni and Au on top of the sputter deposited pairs of the N-type thermoelectric legs and the P-type thermoelectric legs (see Fig. 2; see [0052]) in order to prevent corruption of one layer by another (see [0052]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the method of Sager et al., as modified above, to include the barrier layer of Kasichainula, because it would have led to prevention of corruption of one layer by another.
Sager et al., as modified above and by Kasichainula above, does not disclose wherein the depositing of the barrier metal layer is done by sputtering utilizing one of: another photomask and another hard mask to further aid metallization contact therewith.
[0118]) and it would have been obvious to a person having ordinary skill in the art to have selected sputtering for the barrier metal layer because Kasichainula teaches sputtering as a deposition technique.
Hiroshige et al. discloses sputtering thermoelectric layers by using “a mask” (see [0060] cited to read on the claimed “another hard mask” because it is a mask which is hard, or a mask harder than another mask such as a mask that is less hard).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have substituted the sputtering technique of Sager et al., as modified above, with the sputtering technique utilizing a mask cited in Hiroshige et al. because the simple substitution of a known element known in the art to perform the same function, in the instant case a conventional sputtering technique to deposit a layer in a thin film thermoelectric module, supports a prima facie obviousness determination (see MPEP 2143 B).
With regard to claim 14, dependent claim 13 is obvious over Sager in view of Hiroshige et al., Picone, O’Quinn et al., Ghoshal et al., and Kasichainula under 35 U.S.C. 103 as discussed above. Sager et al., as modified above, discloses further comprising
depositing conductive interconnects on top of the sputter deposited barrier metal layer (Kasichainula: see Fig. 2 depicting conductive interconnects 104A/B on top of the cited sputter deposited barrier metal layer, as modified above).

Sager et al., as modified above, does not teach wherein the deposited conductive interconnects are deposited utilizing a hard mask to assist selective application thereof.
[0118]) and it would have been obvious to a person having ordinary skill in the art to have selected sputtering for the conductive interconnects layer because Kasichainula teaches sputtering as a deposition technique.
Hiroshige et al. discloses sputtering thermoelectric layers by using “a mask” (see [0060] cited to read on the claimed “another hard mask” because it is a mask which is hard, or a mask harder than another mask such as a mask that is less hard).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have substituted the sputtering technique of Sager et al., as modified above, with the sputtering technique utilizing a mask cited in Hiroshige et al. because the simple substitution of a known element known in the art to perform the same function, in the instant case a conventional sputtering technique to deposit a layer in a thin film thermoelectric module, supports a prima facie obviousness determination (see MPEP 2143 B).

Response to Arguments
Applicant's arguments filed January 13, 2022 have been fully considered but they are not persuasive.
Applicant notes the newly added claimed limitations are not found within the previously cited prior art references. However, this argument is addressed in the rejections of the claims above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN Q DAM/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        March 10, 2022